Fourth Court of Appeals
                                San Antonio, Texas
                                       April 22, 2019

                                    No. 04-19-00132-CV

                              WE DELIVER INC., ET AL.,
                                     Appellants

                                             v.

                                   Edwin CALDERON,
                                        Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CI16309
                   Honorable Barbara Hanson Nellermoe, Judge Presiding


                                      ORDER

       On April 11, 2019, after the notice of appeal filing fees remained unpaid, we ordered
Appellant to show cause in writing by April 22, 2019, that the filing fees have been paid.
Appellant paid the filing fees. Our April 11, 2019 order is satisfied.
        We reinstate the appellate timetable. The appellate record is due within TEN DAYS of
the date of this order.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court